PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/813,243
Filing Date: 15 Nov 2017
Appellant(s): Pena Hueso et al.



__________________
Joseph T. Leone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 9, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 31, 32 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-243440 (Toriida) in view of US 2015/0203516 A1 (Zhang).
Toriida discloses an electrolysis solution for a rechargeable battery comprising a lithium salt and a compound having the following formula:

    PNG
    media_image2.png
    42
    154
    media_image2.png
    Greyscale

wherein R, R’, and R” are the same or different and may each be a C1 to C3 linear or branched alkyl, each of w, x, y, and z may be 0, and each of k, l, m, and n may be 1 [0010], [0013], [0014], which is equivalent to the claimed Formula III when R1, R2, and R3 are independently a C1 to C3 linear or branched alkyl, “Spacer” is C2 linear alkylene, and R4 is cyano.
	Toriida does not teach that R1, R2, and R3 may be halogen, wherein at least one or at least two of R1, R2, and R3 are halogen, and the halogen is chloro or fluoro. Zhang however teaches providing an organohalosilane for a non-aqueous lithium ion battery electrolyte, wherein at least one or two of the substituents on the Si is F or Cl as a halogen substituent, because the Si—F bond can improve the stability of the electrochemical properties [0003], .

Claims 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-243440 (Toriida) in view of US 2015/0203516 A1 (Zhang), as applied to claims 31, 32 and 41-46 above, and further in view of US 2007/0059588 A1 (Lee).
The combination of Toriida and Zhang teaches the electrolyte composition of claim 31, wherein at least one of R1, R2, and R3 is fluorine, as shown above, but only teaches cyano for R4. The combination does not teach that R4 is cyanate, isocyanate, thiocyanate, or isothiocyanate. Lee however teaches an isocyanate group, a thiocyanate group and an isothiocyanate group as alternatives to a cyano group for an electron withdrawing group substituent of an electrolyte additive, because they all have a high dipole moment and can form a strong bond with the surface of an electrode active material, thus forming a firm and dense passivation film strongly bound to the surface of an electrode that can maintain its stability and structural integrity during repeated charge/discharge cycles [abstract], [0025]. Although a cyanate group is not specifically mentioned, it also would have been suggested to one of ordinary skill in the art based on its close structural similarity with the isocyanate, thiocyanate and isothiocyanate groups. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use cyanate, isocyanate, thiocyanate, or isothiocyanate, based on the teaching of Lee, for R4 in the electrolyte additive of the combination, instead of cyano, as known alternative .

(2) Response to Argument

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that Toriida does not disclose any halogen-substituted compounds, in contrast to the claims, which require a halogenated compound. However, the halogen substituents are taught by the combination with Zhang.
The applicant argues that Zhang and Toriida are not combinable because they disclose structurally distinct compounds, specifically, Toriida, unlike Zhang, does not disclose any halogen-substituted compounds, and in Zhang’s compounds, unlike Toriida, the terminal R4 group is always a C1-C5-alkoxy or a N,N-dialkyl-substituted amino and the sidechain always includes an oxygen atom. However, one of ordinary skill in the art would not have been limited to applying the teaching of Zhang to only the identical compounds of Zhang, but rather it would have been obvious to try applying the teaching to other related compounds as well, particularly in view of the clear and specific teaching that the halogen substitution can improve stability and electrochemical properties. Although the compounds of Toriida and Zhang are not identical, the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the compounds of Zhang and Toriida are sufficiently similar to suggest combining the references, because both are silane compounds having three R groups and an alkyl spacer group attached to the Si, and both are used in nonaqueous electrolyte solutions for lithium ion batteries. Furthermore, Zhang’s clear teachings of specific benefits, attributed specifically to the Si-F bond, would have suggested to one of ordinary skill in the art to fluorinate other silicon-containing electrolyte compounds, such as those disclosed in Toriida. It is noted that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 he motivation is found in paragraph [0008] of Zhang, which clearly teaches that the Si—F bond can improve stability and electrochemical properties.

In response to applicant’s argument that the combination of Toriida and Zhang does not provide a reasonable likelihood of success because there is no expectation that the halogenation described in Zhang will have any effect of the structurally distinct compounds described in Toriida, it is noted that "[o]bviousness does not require absolute predictability of success." In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988); See MPEP 2143 I. B., 2143.02 II. In this case, there is ample suggestion in Zhang to create a reasonable expectation of success, even without absolute predictability. See MPEP 2145; PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007). Furthermore, both the structures and uses of the compounds in Toriida and Zhang, though not identical, are sufficiently similar to reasonably suggest their combination to one of ordinary skill in the art with a reasonable likelihood of success.

The applicant argues that there is no basis to assert that the beneficial results shown by Zhang’s compounds are due to the presence of halogen, and they could just as likely be from the PEO-containing side-chain. To the contrary, this assertion comes directly from the Zhang reference, wherein Zhang explicitly attributes improved properties to the Si-F bond. Specifically, Zhang teaches in paragraph [0008] that the Si-F bond can improve the stability of the electrochemical properties, and in paragraph [0078] states that the difference between F2MSEO2M and 1S3M2 in chemical structure lies in the former contains two fluorine atoms 
The applicant further alleges that Zhang does not present any comparative data contrasting the performance of F2MSEO2M and its unfluorinated analogue, however this is simply false, as the 1S3M2 which Zhang uses for comparison, and which data is presented in Table 1, is the unfluorinated analogue of the F2MSEO2M. Note that Zhang indicates in paragraph [0077] that the 1S3M2 notation is taken from J. Mater. Chem., 20 (2010) 8224, which discloses the chemical formula as reproduced below.

    PNG
    media_image3.png
    78
    261
    media_image3.png
    Greyscale


The declaration under 37 CFR 1.132 filed October 17, 2019 is insufficient to overcome the rejections of claims 31, 32 and 41-54 based upon Toriida and Zhang under 35 USC 103 because the evidence of nonobviousness is not sufficient to rebut the evidence of obviousness. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). See MPEP 716.02(c). In this case, applicant’s 
In response to applicant's argument that applicant’s data shows the superiority of a halogenated C2 linker over a halogenated C3 linker, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, in this case, the specific disclosure in Toriida of the C2 spacer as well as Zhang’s clear teaching of halogenation, cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The applicant argues that the claimed compound having a C2 spacer shows unexpectedly improved conductivity over the related compound having a C3 spacer, however, criticality of the spacer length cannot be relied on to overcome the pending rejection, because the claimed C2 spacer is disclosed in Toriida. The superiority of the compound having a C2 spacer would have been expected because the disclosure of Toriida is specifically limited to a C2 spacer. 
Further, to show the effects of fluorine substitution, the fluorine substituted compound with a C2 spacer is compared to the unsubstituted compound with a C3 spacer, but not to the unsubstituted compound with a C2 spacer, and thus does not compare the claimed compound to the closest prior art, (which is the unsubstituted compound with C2 spacer as disclosed in Toriida) and cannot show that the results of fluorine substitution are unexpected. See MPEP 716.02(e). The evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Moreover, decreased viscosity and increased conductivity would have been 
In response to applicant’s argument that the SEI layer formation shown by the claimed compound is evidence of unexpected results, it is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); MPEP 716.02. In this case, the properties cannot be considered to differ to such an extent as to be unexpected, because the properties of the claimed compound are not even improved over the prior art. Specifically, the applicant claims that the very different results between cycle 1 and cycle 2, in which the first cycle has a large loop and the second cycle is much flatter, is evidence of unexpected results, however, this same difference between the first and second cycle is also shown in Zhang’s Fig. 3. Zhang also specifically teaches that its fluorinated compound forms a stable SEI such that the battery maintains above 99% efficiency and has stable cycle performance (see paragraphs [0011], [0080], [0081]). Therefore the SEI layer formation shown by the claimed invention would have been expected based on Zhang.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). See MPEP 716.02(c).
In response to applicant’s arguments that Zhang requires a spacer that is at least three atoms long, it is reiterated that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In this case, it is reasonable to rely on Zhang solely for its teaching of halogenation, while maintaining Toriida’s C2 sidechain without modifying it to match Zhang’s sidechain, because as explained above, Zhang specifically attributes improved properties to the Si-F bond.

In response to applicant's argument that Lee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lee is in the same field of applicant’s endeavor, namely, a compound containing an electron withdrawing group used in an electrolyte in an electrochemical device (see abstract), and also is pertinent to the same problem of forming a SEI film (see [0023]). It is noted that the scope of analogous art is not limited to only what is within the scope of the claims. Refer to MPEP 2141.01(a).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Lee is not being relied on for its entire compound, but only for the suggestion that cyano, cyanate, isocyanate, thiocyanate and isothiocyanate may be used interchangeably as an electron withdrawing group substituent of an electrolyte compound. Because the electrolyte compound of Toriida also uses a cyano substituent, the teaching of Lee is sufficiently related to suggest the combination. In other words, the claimed R4 groups are taught by Lee to be equivalent alternatives to the –CN group which is disclosed in Toriida. Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
The applicant further argues that any electron-withdrawing action of the cyano, cyanate, isocyanate, thiocyanate and isothiocyanate groups of Lee will be offset by the electron-withdrawing capacity of the sulfonyl group to which it is attached, however this is not relevant to the teaching of their equivalency, because it fails to show that any of the cyanate, isocyanate, thiocyanate and isothiocyanate groups would perform significantly differently than the cyano group.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727                          
                                                                                                                                                                              
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.